United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-3212
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                         Jeffrey Callen Gonzagowski, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                             Submitted: April 12, 2022
                               Filed: April 15, 2022
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Jeffrey Gonzagowski Jr. received a 360-month prison sentence after he
pleaded guilty to transporting a minor with intent to engage in criminal sexual
activity. See 18 U.S.C. § 2423(a). In an Anders brief, Gonzagowski’s counsel
suggests that the sentence is substantively unreasonable. See Anders v. California,
386 U.S. 738 (1967). A supplemental pro se brief raises several other issues.
       We conclude that Gonzagowski’s sentence is substantively reasonable. See
United States v. McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011) (recognizing that “it
is nearly inconceivable that” once a district court has varied downward, it “abuse[s]
its discretion in not varying downward [even] further” (quotation marks omitted)).
The record establishes that the district court 1 sufficiently considered the statutory
sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or
commit a clear error of judgment. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc).

       Gonzagowski’s other arguments fare no better. His plea was knowing and
voluntary, see Voytik v. United States, 778 F.2d 1306, 1308–09 (8th Cir. 1985); there
was a sufficient factual basis for it, see Nguyen v. United States, 114 F.3d 699, 703
(8th Cir. 1997); and the comments the district court made at sentencing did not show
bias, see Liteky v. United States, 510 U.S. 540, 555 (1994).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
        The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.
                                         -2-